Citation Nr: 0532384	
Decision Date: 12/01/05    Archive Date: 12/21/05

DOCKET NO.  04-30 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD) with depression.

2.  Entitlement to service connection for migraine headaches, 
to include as secondary to the service-connected tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The veteran served on active duty from February 1967 to 
November 1970.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Paul, Minnesota. In its decision, the RO denied claims 
of entitlement to service connection for depression with PTSD 
and migraine headaches.

A hearing was held before the Board in St. Paul, Minnesota, 
in February 2005.  A transcript of the testimony is in the 
claims file.


FINDINGS OF FACT

1.  The veteran has been apprised of what evidence would 
substantiate the claims for benefits and the allocation of 
responsibility for obtaining such evidence; and all relevant 
medical and lay evidence obtainable and necessary to render a 
decision in this matter has been received.  

2.  PTSD with depression did not have its onset in service 
and is not the result of an injury sustained, a disease 
contracted, or an event experienced in active military 
service.

3.  Migraine headaches did not have their onset in service 
and are not the result of an injury sustained or a disease 
contracted, nor are they proximately due to or the result of 
service-connected tinnitus.

CONCLUSIONS OF LAW

1.  The Veterans Claims Assistance Act has been satisfied.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002).

2.  The criteria for service connection for PTSD with 
depression are not met.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.304.

3.  The criteria for service connection for migraine 
headaches, to include as secondary to the service-connected 
tinnitus, are not met.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.310.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties To Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), enacted on 
November 9, 2000, emphasized VA's obligation to notify 
claimants what information or evidence is needed in order to 
substantiate a claim, and it affirmed VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002); see Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  In August 2001, VA issued 
regulations to implement the VCAA.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2004).

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).  In this case, the RO did provide the veteran with 
notice of the VCAA in October 2002, prior to the initial 
decision on the claims in August 2003.  Therefore, the timing 
requirement of the notice as set forth in Pelegrini has been 
met and to decide the appeal would not be prejudicial to the 
claimant.

Moreover, the requirements with respect to the content of the 
VCAA notice were met in this case.  VCAA notice consistent 
with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  
This "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).

The RO specifically informed the veteran in the October 2002 
letter as to what kinds of evidence was needed to 
substantiate the claims of entitlement to service connection 
for PTSD with depression and migraine headaches.  The veteran 
was informed that evidence towards substantiating his claims 
would be evidence of current disabilities and medical 
evidence that the disabilities were incurred in or aggravated 
by service.  Moreover, the October 2002 letter notified the 
veteran that the RO needed more information regarding the 
alleged events or conditions that caused his PTSD.  Among 
other things, he was asked to provide information describing 
the events, the date of the incidents, to what unit he was 
assigned, and where he was stationed. The veteran was also 
notified that any of the following could help decide his PTSD 
claim: copies of military service records; copies of 
investigation reports or other documents about his 
experience; witness statements; and copies of letters he 
wrote at the time, which described or referred to the events.

The Board further finds that the August 2003 rating decision, 
the July 2004 statement of the case (SOC), and the February 
2005 supplemental statement of the case (SSOC), in 
conjunction with the October 2002 letter, sufficiently 
notified the veteran of the reasons for the denial of his 
application and, in so doing, informed him of the evidence 
that was needed to substantiate his claims.  

While the veteran was not specifically informed of the 
"fourth element," i.e., to provide any evidence in his 
possession that pertained to the claims, the Board finds that 
he was fully notified of the need to give to VA any evidence 
pertaining to his claims as delineated above. All the VCAA 
requires is that the duty to notify is satisfied and that 
claimants are given the opportunity to submit information and 
evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. 
Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 
(harmless error).  As noted above, because each of the four 
content requirements of a VCAA notice has been fully 
satisfied in this case, any error in not providing a single 
notice to the appellant covering all content requirements is 
harmless error. 

Service medical and personnel records, VA outpatient 
treatment records, reports of VA examination, and private 
medical records have been obtained in support of the claims 
on appeal.  The veteran provided testimony before the Board 
in February 2005.  The transcript has been obtained and 
associated with the claims folder.  

The Board notes that on VA Form 21-526, Veteran's Application 
for Compensation or Pension, the veteran identified the 
following treatment providers as having evidence in 
connection with his claims: Baker Neurology; Hennepin General 
Hospital; Golden Valley; and Fairview South.  The veteran was 
notified in the October 2002 VCAA letter that the RO had 
requested medical records from St. Joseph's Medical Center, 
Baker Neurological Clinic, Golden Valley Health Center, 
Fairview Southdale Hospital, and Hennepin County Medical 
Center.  He was further notified that though the request for 
records was made on his behalf, it was his responsibility to 
ensure that the evidence was submitted to the RO.

Records from A.B. Baker Neurological Clinic, Health Partners, 
and St. Joseph's Medical Center have been associated with the 
claims folder.  A statement received from Fairview Southdale 
Hospital resulted in a negative response, i.e. they indicated 
that the veteran had not received treatment in either 1983 or 
1984.  The RO received notification from Golden Valley Health 
Center in February 2003 that they had no treatment records of 
the veteran.  The RO made two attempts to obtain records from 
Hennepin County Medical Center (previously called Minneapolis 
General Hospital) to no avail.  Although there is a reference 
in a medical report that the veteran received assistance from 
'Catholic Charities' in the 1970's, the veteran did not fill 
out a release of information for that organization.  
38 C.F.R. § 3.159(c)(1)(ii).  

Although the veteran provided a new release form for Fairview 
Southdale Hospital for treatment in 1982, the RO did not 
submit an additional request for records to this treatment 
provider.  However, the Board concludes that a remand in 
order to attempt to obtain these records is not necessary 
because, even if records obtained from Fairview Southdale 
Hospital were obtained which showed treatment for PTSD in 
1982, unrefuted medical opinions in the record by two 
psychologists rule out the likelihood that PTSD is the result 
of the alleged embarrassing and stressful events in service 
in this case but rather that the veteran's PTSD is more 
likely the result of childhood sexual and physical abuse and 
a post-service violent attack by burglars in his home.  
Similarly, a remand is not necessary to obtain records from 
the Social Security Administration (SSA) because the 
treatment records in the file, including a March 2002 Grace 
Unit Consultation Report from St. Joseph's Medical Center, 
show that the veteran applied for disability benefits from 
SSA in October 2001 for a head injury sustained at work which 
resulted in neck problems, not for a psychiatric condition or 
for headaches.  Moreover, even if the SSA considered the 
veteran's PTSD with depression and headaches in awarding SSA 
disability benefits, that agency need only determine whether 
the veteran currently is disabled, at least in part, from 
PTSD with depression and headaches, facts which are not in 
dispute in this case, and would have no reason to obtain 
medical opinions, as VA has done in developing the evidence 
in this case, as to the origin or cause of such a disorder.  
For these reasons, any treatment records obtained by SSA 
which are not already in the claims file would raise no 
reasonable possibility of substantiating the claims in this 
case.  38 C.F.R. § 3.159(d).   

In September 2005, the Board received a statement from the 
veteran requesting that the Board obtain additional VA 
treatment records regarding his PTSD and depression.  
However, the issues in this case are whether alleged 
inservice stressful events actually occurred and, even 
assuming that they did occur, whether PTSD with depression is 
due to the alleged stressful events in service, and not 
whether the veteran is receiving current treatment for PTSD 
with depression.  It is clear from the treatment records 
already in the file that he does receive such treatment.  
With regard to whether PTSD with depression is due to the 
alleged stressful events in service, two medical opinions 
have been obtained which rule out the likelihood of such a 
connection.  Therefore, additional treatment records raise no 
reasonable possibility of substantiating the claim.  In this 
regard, VA will discontinue providing assistance in obtaining 
evidence for a claim if the evidence obtained indicates that 
there is no reasonable possibility that further assistance 
would substantiate the claim.  38 C.F.R. § 3.159(d).  
Therefore, the Board's decision to proceed in adjudicating 
these claims does not prejudice the veteran.  See Bernard, 4 
Vet. App. at 393-94.

In sum, the Board finds that VA has done everything 
reasonably possible to assist the veteran.  In the 
circumstances of this case, additional efforts to assist the 
appellant in accordance with the VCAA would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
inform and assist the veteran at every stage of this case.  
Given the development undertaken by the RO and the fact that 
the veteran has pointed to no other evidence, which has not 
been obtained, the Board finds that the record is ready for 
appellate review.  

Criteria

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  

Service connection may also be granted for any injury or 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. § 
3.303(d).  In order to establish direct service connection 
for a disorder, there must be (1) medical evidence of the 
current disability; (2) medical, or in certain circumstances, 
lay evidence of the in-service incurrence of a disease or 
injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) 
(citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).

Similarly, service connection may be granted on a secondary 
basis.  A disability, which is proximately due to, or the 
result of a service-connected disease or injury shall be 
service-connected.  38 C.F.R. § 3.310.  When service 
connection is thus established for a secondary condition, the 
secondary condition shall be considered a part of the 
original condition. Id.

Analysis

A.  PTSD With Depression

The veteran contends that he is entitled to service 
connection for PTSD with depression.  Specifically, he 
asserts that he developed PTSD as a result of the following 
stressful incidents: being beaten by fellow sailors, wrapped 
in a blanket, and put in a dumpster at the orders of his 
superior officer; while hospitalized in Guam for food 
poisoning, a fellow service member in the bed next to him 
died from injuries he sustained; and sleeping near the 
catapult deck on his ship being subjected to constant loud 
noise.  Having carefully considered the veteran's claim in 
light of the record and the applicable law, the Board is of 
the opinion that the preponderance of the evidence is against 
the claim and the appeal as to this issue will be denied.

Establishing service connection for PTSD requires: (1) 
Medical evidence diagnosing PTSD in accordance with 38 C.F.R. 
§ 4.125(a) (conforming to the Diagnostic and Statistical 
Manual of Mental Disorders, Fourth Edition (DSM-IV)); (2) 
credible supporting evidence that the claimed in-service 
stressor actually occurred; and (3) medical evidence of a 
link between current symptomatology and the claimed in-
service stressor.  38 C.F.R. § 3.304(f); see Cohen v. Brown, 
10 Vet. App. 128 (1997).  If the evidence establishes the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to this combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 U.S.C.A. § 1154(b) (West 
2002); 38 C.F.R. § 3.304(d), (f).

In this matter, the veteran's service medical records do not 
support his contention.  First, contrary to the veteran's 
present reports, the service medical records are wholly 
devoid of any mention of relevant treatment, symptoms or 
complaints of PTSD.  While an entry dated in September 1967 
noted the veteran complained of emotional problems, he was 
diagnosed with an immature personality. The October 1970 
separation examination was negative for a diagnosis of PTSD 
or depression.

As noted above, the veteran bases his PTSD claim on 
incidents, to include an-in service personal assault, i.e. 
being beaten by fellow sailors, wrapped in a blanket, and 
tossed in a dumpster.   However, the veteran has not 
provided any credible supporting evidence of this stressor.  
38 C.F.R. § 3.304(f)(2).  Examples of such evidence include, 
but are not limited to: records from law enforcement 
authorities, mental health counseling centers, hospitals or 
physicians, and statements from family members, roommates, 
fellow service members, or clergy.  Id.  He also has not 
submitted evidence of behavior changes following the claimed 
assault.  Examples of behavior changes that may constitute 
credible evidence of the stressor include, but are not 
limited to: a request for a transfer to another military duty 
assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without identifiable cause; or unexplained economic or social 
behavior changes.  Id.  

The veteran's personnel records were devoid of any indication 
of the claimed assault.  The veteran received non-judicial 
punishment in April 1968 for failure to obey a lawful order 
and unauthorized absence.  Though the veteran was 
hospitalized in June 1967 for complaints of abdominal pain, 
he was diagnosed with appendicitis.  The service medical 
records dated in 1967 around the time of the veteran's basic 
training are negative for evidence of his having been beaten 
by fellow sailors.  

The veteran has also alleged that his PTSD had its onset 
while he was hospitalized in Guam for food poisoning and 
witnessed the death of a fellow service member.  Though 
specifically requested, the veteran has not provided enough 
information, to include the name of the service member, to 
attempt verification of this stressor.  The duty to assist 
is not a one-way street, and a veteran's obligation to 
provide certain facts, in this case by submission of 
sufficient information regarding an alleged in-service 
stressor to attempt verification, is not an impossible or 
onerous task.  See Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  The veteran does not contend that his PTSD is the 
result of engaging in combat with the enemy. 

Assuming for discussion purposes, without deciding that the 
stressful events which the veteran alleges happened in 
service actually did happen, service connection still may not 
be granted because the medical evidence of record shows that 
the current PTSD with depression is less likely the result of 
the in-service stressful events than it is the result of pre- 
and post-service stressful events.  In this regard, medical 
records from St. Joseph's Medical Center, Health Partners, 
and the St. Cloud VA Medical Center (VAMC) document a history 
of sexual abuse beginning at age 11 by a male baby sitter, 
being beaten by nuns at school, dealing with his mother's 
obsessive compulsive disorder, and physical abuse by the 
veteran's father prior to his entry in military service.  
Subsequent to his discharge from military service, these 
records indicate that at the age of 22, the veteran witnessed 
the rape of his wife during an invasion of their home by two 
armed men. 

VA outpatient treatment records from the St. Cloud VAMC 
contain a psychological assessment dated in July 2002.  The 
pre- and post-military incidents as delineated above, as 
well as the in-service beating, death of a hospital bedmate, 
and noise exposure, were noted.  The examiner diagnosed the 
veteran with PTSD and opined it was most likely that 
traumatic experiences that occurred before and after the 
military produced the PTSD. 

In July 2003, the veteran was afforded a VA examination.  
The examiner documented the following events prior to the 
veteran's active duty service: sexual abuse by a male baby 
sitter beginning when the veteran was 11 years old and 
lasting until he was 14 years old; physical abuse by his 
father as a child; being subjected to his mother's obsessive 
compulsive disorder; beaten by nuns during grammar school; 
and working as a hospital orderly on the post-mortem unit, 
helping physicians conduct autopsies.  During the military, 
the veteran reported being beaten by fellow service members, 
witnessing the death of a bedmate while he was hospitalized 
in Guam, and exposure to loud noise.  The post-service home 
invasion and rape of the veteran's wife was also noted.  The 
examiner referenced the July 2002 psychological assessment 
previously outlined.  

The examiner noted that the conclusion on the psychological 
assessment that the PTSD symptoms likely were the result of 
trauma inducing experiences both prior to and following the 
military was reasonable.  The examiner further explained 
that those experiences clearly involved actual or threatened 
death or serious injury.  The examiner indicated that a 
significant question could be raised as to whether the 
veteran's alleged trauma inducing military experiences 
achieved that threshold.  The conclusion was the diagnosis 
of PTSD was purely based on experiences both prior to and 
following the military.  It was further determined that the 
evidence failed to indicate that incidents to which the 
veteran was exposed when in the Navy and associated 
reactions significantly heightened PTSD symptoms and 
associated functional restrictions associated with non-
military experiences.

The Board notes that the veteran has carried a co-morbid 
diagnosis of major depressive disorder (MDD).  It would 
appear that the first diagnosis of MDD was in March 1997, 
some 27 years after the veteran's discharge from service. 

With regard to the 27-year evidentiary gap in this case 
between active service and the earliest medical evidence of 
MDD, the Board notes that the absence of evidence constitutes 
negative evidence against the claim because it tends to 
disprove the claim that MDD, is the result of service which 
in turn resulted in a chronic disability or persistent 
symptoms thereafter.  See Forshey v. West, 12 Vet. App. 71, 
74 (1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 
1358 (Fed. Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact); see also 38 C.F.R. § 3.102 
(noting that reasonable doubt exists because of an 
approximate balance of positive and "negative" evidence).  
Thus, the lack of any objective evidence of MDD between the 
period of active duty and the initial diagnosis in 1997 is 
itself evidence which tends to show that MDD did not have its 
onset in service or for many years thereafter and is not the 
result of active military service.

A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or disease was 
incurred in service, which resulted in any chronic or 
persistent disability.  See Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000).  The Board must consider all the evidence 
including the availability of medical records, the nature and 
course of the disease or disability, the amount of time that 
elapsed since military service, and any other relevant facts 
in considering a claim for service connection.  Cf. Dambach, 
223 F.3d at  1380-81.  Thus, when appropriate, the Board may 
consider the absence of evidence when engaging in a fact-
finding role.  See Jordan v. Principi, 17 Vet. App. 261 
(2003) (Steinberg, J., writing separately) (noting that the 
absence of evidence may be considered as one factor in 
rebutting the aggravation part of the section 1111 
presumption of soundness).  

Despite evidence of current diagnoses of PTSD and MDD, there 
is no evidence of record to substantiate the critical second 
and third components of the Gutierrez inquiry, as enumerated 
above.  The service medical and personnel records do not 
support a finding of either PTSD or depression during the 
veteran's active duty service.  Moreover, there are no 
opinions of record that the current diagnosis of PTSD with 
MDD is related to the veteran's active duty service.  
38 C.F.R. § 3.303.  

While the veteran testified before the Board that PTSD with 
depression was present since his separation from active 
service and related thereto, his statement do not constitute 
competent medical evidence regarding a diagnosis or time of 
onset or etiology of a medical condition.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  The evidence is 
not in relative equipoise.  Thus, the preponderance of the 
evidence is against the claim, and the appeal must therefore 
be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

B.  Migraine Headaches

The veteran contends that he is entitled to service 
connection for migraine headaches.  Specifically, he argues 
that his migraine headaches are the result of his service-
connected tinnitus.  Having carefully considered the 
veteran's claim in light of the record and the applicable 
law, the Board is of the opinion that the preponderance of 
the evidence is against the claim and the appeal as to this 
issue will be denied.

In this matter, the veteran's service medical records do not 
support his contention.  First, contrary to the veteran's 
present reports, the service medical records are wholly 
devoid of any diagnosis of migraine headaches.  While the 
service medical records reveal the veteran was treated for 
complaints of headaches in March 1967, they were associated 
with a sore throat.  A diagnosis of migraine headaches was 
not rendered.  The veteran's October 1970 separation 
examination was negative for complaints or a diagnosis of 
migraine headaches.  

The first diagnosis of migraine headaches is contained in 
private medical records from Baker Neurological dated in 
1991, some 21 years after the veteran's discharge from 
service.  The Board finds that the absence of evidence 
between the veteran's discharge from service and the initial 
diagnosis in 1991 constitutes negative evidence against the 
claim because it tends to disprove the claim that migraine 
headaches had their onset in service and resulted in a 
chronic disability or persistent symptoms thereafter.  See 
Forshey, supra; Maxson, supra; Jordan, supra.  Moreover, an 
entry dated in July 1991, revealed the veteran complained of 
headaches since January 1991, when he fell off a ladder.  
There were no documented complaints of tinnitus or migraine 
headaches associated with tinnitus.

Despite evidence of a current diagnosis of migraine 
headaches, there is no evidence of record to substantiate the 
second and third components of the Gutierrez inquiry, as 
enumerated above.  The service medical and personnel records 
do not support a finding of migraine headaches during the 
veteran's active duty service.  Moreover, there are no 
opinions of record that the current diagnosis of migraine 
headaches is related to the veteran's active duty service on 
a direct causation basis.  38 C.F.R. § 3.303.  Finally, there 
are no opinions of record that migraine headaches are 
proximately due to or the result of the service-connected 
tinnitus.  38 C.F.R. § 3.310.  As noted above, the veteran 
reported the onset of headaches in connection with a January 
1991 fall.

While the veteran testified before the Board that migraine 
headaches were present since his separation from active 
service and related to the service-connected tinnitus, he is 
not competent to offer a medical opinion.  Espiritu, supra.  
The evidence is not in relative equipoise.  Thus, the 
preponderance of the evidence is against the claim, and the 
appeal must therefore be denied.  38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102; Gilbert, supra. 

A VA examination is not necessary to render a determination 
on the merits of the veteran's claim. 38 U.S.C.A. § 5103A(d).  
Under the VCAA, an examination is necessary to make a 
decision on a claim, if the evidence of record contains the 
following: (1) competent evidence that the claimant has a 
current disability, or persistent or recurrent symptoms of 
disability and (2) the evidence indicates the disability or 
symptoms may be associated with the claimant's active 
military, naval, or air service, but (3) does not contain 
sufficient medical evidence for the Secretary to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A(d).  As noted 
above, the veteran's service medical records are devoid of 
any diagnoses of migraine headaches.  Further, there is no 
indication that the veteran has current migraine headaches 
that are related to his active duty service or the service-
connected tinnitus.  As such, a medical opinion linking 
current migraine headaches, if any, to service or to a 
service-connected condition would be speculative at best, and 
would not be supported by the record.  As such, it is not 
necessary to obtain a medical examination or medical opinion 
in order to decide the claim in this case.  38 C.F.R. 
§ 3.159(c)(4)(i); Duenas v. Principi, 18 Vet. App. 512, 517 
(2004), citing Paralyzed Veterans of Am. v. Sec'y of Veterans 
Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003) (noting that 
a medical examination conducted in connection with claim 
development could not aid in substantiating a claim when the 
record does not already contain evidence of an in-service 
event, injury, or disease).


ORDER

Entitlement to service connection for PTSD with depression is 
denied.

Entitlement to service connection for migraine headaches, to 
include as due to the service-connected tinnitus, is denied.



	                        
____________________________________________
	KATHLEEN K. GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


